Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-29 directed to an invention(s) non-elected without traverse in the reply dated 12/6/2021.  Accordingly, claims 25-29 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments made with the amendment filed 3/28/2022 are persuasive to overcome the previously presented rejection over Loesener (US Pre-Grant Publication 2016/0008573), and Wisenant (US Pre-Grant Publication 2011/0130619). The closest prior art identified in addition to Loesener and Wisenant is: 
Farnan et al. (US Pre-Grant Publication 2015/0335901) which teaches heart assist systems and methods having a transeptal fixation but lacking the specific configuration of the cannula as claimed.
Wang et al. (US Pre-Grant Publication 2016/0008531) which teaches a dual lumen cannula but fails to teach the cannula comprising a transeptal fixation.
Tal (US Pre-Grant Publication 2016/0114124) teaches a dual tip hemodialysis catheter similar to that of Loesener. 
Examiner was unable to identify prior art which would reasonably teach or suggest to one of ordinary skill to arrive at the invention as claimed. Therefore the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781